Case: 2:20-cv-00024-WOB-CJS Doc #: 21-2 Filed: 04/27/20 Page: 1 of 6 - Page ID#: 194




                                         Exhibit 1
                                 Transcript of CBS Segment

  Link:           https://www.cbsnews.com/news/native-american-veteran-nathan-phillips-viral-
                  video-confrontation-speaks-out-covington-catholic-high-school-students/

  Posted:         January 20, 2019

  Duration:       00:08:13


      Speaker                                          Dialogue

   CBS Reporter       If you have been anywhere near your social media this weekend, checking
   David              in on your phone, you may have seen a video that shows a group of high
   Begnaud            school students in what appears to be a standoff with a Native American
                      man on the National Mall in Washington, D.C. The problem is the story as
   [Reporter          originally reported is incomplete. We have more information that provides
   shown at news      better context and depth to what actually happened. Here is the original clip
   desk]              that most people saw. Take a look.


   [Viral video
   clip begins
   playing]


   [Viral video       So this all went down Friday in Washington, D.C., the Indigenous Peoples
   clip continues     March coincided with the March for Life. That is an anti-abortion rally. A
   with reporter      group of students from a Catholic High School in Kentucky was at the
   voice over]        March for Life. Some of the students were wearing hats that said “Make
                      America Great Again.” One teenager in particular, you see him there, was
                      seen standing in the video just feet away from a man named Nathan
                      Phillips. That is the Native American man, Mr. Phillips banging on a drum
                      and chanting a prayer.

   [Reporter          The problem is this video inflamed people who said, “How disrespectful of
   shown at news      this young man and the students.” There was a report that the students were
   desk]              chanting “build the wall.”




                                             Page 1 of 6
Case: 2:20-cv-00024-WOB-CJS Doc #: 21-2 Filed: 04/27/20 Page: 2 of 6 - Page ID#: 195




      Speaker                                         Dialogue

   [Longer video     The problem is there was another video nearly two hours in length, most of
   clip plays with   which we have seen. And the context it provides suggests that the story is
   reporter          not as originally reported.
   voiceover]

   [Phillips shown   We never heard the students saying, “Build that wall.” What we heard was
   approaching       a chant among the students that appeared to be a sports chant, right? High
   students]         school students chanting as they were standing in front of this man who was
                     beating his drum. The problem is here’s how it started. The larger video
                     shows a group of protesters known as the Black Hebrew Israelites. They
                     were protesting on the National Mall.

                     At some point they start yelling profanities at the high school students who
                     were wearing the Make America Great Again hats. This went on for an
                     extended period of time. At one point, Mr. Phillips walks into the middle of
                     the group. Inserts himself in the situation. And as he later told us, he was
                     trying to defuse the situation.

   [Reporter         We wanted to talk to the students, the parents, but also Mr. Phillips. We
   shown at news     were able to get Mr. Phillips on the phone and here’s some of what he told
   desk]             us.

   [Longer video     Tell me Mr. Phillips, how did you come in contact with that young man?
   displayed again   Where were you when you encountered him in that moment? Were you
   during            leaving? Were you coming?
   voiceover
   interview]

   Nathan            What it started out with is these young students weren’t really aggressive
   Phillips          toward the indigenous people at the –. They were there. They seen us.
                     They had their [inaudible] [02:31] a thing, but their focus was on the four
                     black individuals, and when I put myself between that mass and the four
                     black individuals, that’s where I was at. That’s when I was singing, that’s
                     where that prayer, that movement of prayer put me.
   CBS Reporter      Tell me what you mean about the four black individuals. How were they a
                     factor in this?



                                            Page 2 of 6
Case: 2:20-cv-00024-WOB-CJS Doc #: 21-2 Filed: 04/27/20 Page: 3 of 6 - Page ID#: 196




      Speaker                                       Dialogue

   Nathan         Oh, so, at the beginning of all of this as we were breaking down, there were
   Phillips       these, uh, individuals there that were doing, um, free speech exercise out
                  there, on the, on the, on the, on the, on the Mall.

   CBS Reporter   And what were they saying?

   [Additional
   videos again
   displayed
   during
   voiceover
   interview]
   Nathan         They were, uh, quoting, Bible verses. They were saying things like, uh,
   Phillips       what really got the first incident I witnessed was the one, uh, individual said
                  Jesus is not white. He’s black like me. And one of the young kids that was
                  stand there, looking there with the red hat on, he looked really offended but
                  he took offense. They went away, came back with twice the number,
                  maybe 12, 15 people and they ponded back and forth between these, uh
                  black Israelites and the MAGA hat wearers. And the way I understand it is
                  that – [inaudible, overlapping] [03:45]

   CBS Reporter   So Mr. Phillips.

   Nathan         Yeah.
   Phillips
   CBS Reporter   I want to make sure I am understanding you correctly. There were the
                  individuals, um, who were black who were making statements about Jesus
                  not being white, and then there were the demonstrators who were white, and
                  they’re the ones who were sort of getting into it and you stepped in the
                  middle, is that correct?

   Nathan         Yeah, they’re called the Lost Tribe of Israel.
   Phillips

   CBS Reporter   Okay.




                                          Page 3 of 6
Case: 2:20-cv-00024-WOB-CJS Doc #: 21-2 Filed: 04/27/20 Page: 4 of 6 - Page ID#: 197




      Speaker                                         Dialogue

   Nathan         When this was happening, it took a while from the first incident to the point
   Phillips       where there is over 100 maybe 200 of, of these, uh, Life Matter marchers.
                  So they are there, and, um, that’s when things started getting really ugly.
   CBS Reporter   Did you say anything to him?

   Nathan         No, I was singing, I was praying. I stayed in prayer.
   Phillips

   CBS Reporter   Did he ever say anything to you?

   Nathan         No, he didn’t say nothing. He just stood in front of me, and when the others
   Phillips       were moving aside and letting me go, he decided that he wasn’t going to do
                  that. You know, I tried to, when I was coming up the steps, I seen him start
                  putting himself in front of me, so I slided to the right and he slided to the
                  right. I slided to the left and he slided to the left—so by the time I got up to
                  him, we were right in front of him. He just positioned himself to make sure
                  that he aligned himself with me, so that sort of stopped my exit.

   CBS Reporter   How long did this last?

   Nathan         Well, from the time I found myself in front of that crowd with the, with the
   Phillips       drum and the song and I was singing to the time I was in front of him,
                  maybe three, three minutes because I was singing…

   CBS Reporter   And how did it end? Who separated you guys?

   Nathan         It ended with all those students just leaving, kind of like in a, in a mass, at
   Phillips       the last minute they all left. The boy, he, you know, there was, there was a
                  couple moments in there that I thought he was gonna break down.

   CBS Reporter   I wonder what you want to happen to that young man.

   Nathan         That young man? I wouldn’t want to see nothing, you know, happen to
   Phillips       him. I don’t wake up trying to, you know, setting out to hurt nobody, ever,
                  you know, I wake up in the mornings. I sing my prayers. What can I do to
                  make a better world, you know, that’s how I start my day.


                                            Page 4 of 6
Case: 2:20-cv-00024-WOB-CJS Doc #: 21-2 Filed: 04/27/20 Page: 5 of 6 - Page ID#: 198




      Speaker                                       Dialogue

   CBS Reporter    So you don’t want him to be expelled, or suspended, or disciplined?

   Nathan          Uh, that, you know, I think the one who should be punished are the
   Phillips        supervisors of those schools, the ones who brought them to Washington,
                   D.C., to allow those, those, those youth to behave that way. There should
                   have been an adult there, responsible to tell them, this is the wrong
                   behavior. You know, that, you know, how, how did it come to be me being
                   there to stand between youth and Americans who were exercising their right
                   to freedom of speech? Freedom of religion.

   CBS Reporter    That young man is gonna go back to school in Kentucky. He’ll be
   [Reporter       disciplined no doubtedly. If you were to look him in the face again, what
   shown at news   would you tell him?
   desk]

   Nathan          To live a good life and treat people with respect and treat himself with
   Phillips        respect. To forgive himself, you know. To forgive others. Treat each other
   [Videos         with, you know, treat others the way he wanted to be treated.
   displayed
   during
   voiceover
   interview]

   CBS Reporter    To forgive himself. That is a very powerful statement coming from you,
                   Mr. Phillips. Nathan Phillips, thank you for your time.

   Nathan          You bet.
   Phillips

   CBS Reporter    Again, it’s important to add the original story was incomplete. Now we
   [Reporter       hope you have more context. The school is saying that the students could
   shown at news   be disciplined, possibly even expelled, but the video as we’ve seen it, shows
   desk]           Mr. Phillips walking into the group inserting himself, trying to defuse the
                   situation between the students and the Black Hebrew Israelites. And, more
                   notably, Mr. Phillips says that that young man standing right in front of him
                   should actually forgive himself. Mr. Phillips never once said he thought the



                                          Page 5 of 6
Case: 2:20-cv-00024-WOB-CJS Doc #: 21-2 Filed: 04/27/20 Page: 6 of 6 - Page ID#: 199




      Speaker                                      Dialogue

                  kids should be punished in fact. He thinks the adults are to blame for not
                  stepping in sooner.




                                         Page 6 of 6
